Citation Nr: 0000152	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  95-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability.

2.  Entitlement to service connection for a chronic left 
ankle disability.

3.  Entitlement to service connection for residuals of head 
injury, including chronic headaches.

4.  Entitlement to service connection for a chronic acquired 
psychiatric disability, including post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
December 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) rating decisions which in 
February 1994 denied service connection for tuberculosis, 
residuals of head injury, and chronic disabilities of the 
neck, left ankle, and left eye, and in June 1995 denied 
service connection for a chronic acquired psychiatric 
disability.

The record shows that service connection for tuberculosis, 
residuals of head injury, and chronic neck, left ankle, and 
left eye disabilities was initially denied by March 1993 RO 
rating decision.  In a March 30, 1993 notification letter to 
the veteran, the RO informed him that his service medical 
records were incomplete; he was invited to submit additional 
evidence in support of his service connection claims and was 
informed that his claims would be re-adjudicated if he 
submitted any pertinent evidence (including additional 
service medical records) within one year from the date of 
that 1993 notification letter.  In January 1994, he submitted 
to the RO portions of service medical records which were not 
previously in the claims file, requesting re-adjudication of 
the previously disallowed service connection claims.  
Although service connection for tuberculosis, residuals of 
head injury, and disabilities of the neck, left ankle, and 
left eye was again denied by rating decision in February 1994 
(now on appeal), such claims are not subject to finality 
review by virtue of the aforementioned March 30, 1993 letter 
to the veteran informing him, essentially, that his claims 
would remain open and pending for a period of one year.  See 
38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. § 3.104(a) (1999). 

By March 1996 letter to the RO, the veteran indicated that he 
no longer wished to pursue the claims of service connection 
for tuberculosis and left eye disability.  Thus, his appeal 
as to such issues is withdrawn.  38 C.F.R. § 20.204 (1999).

In his February 1997 substantive appeal, the veteran 
requested a Board hearing in Washington, D.C., confirming his 
request in writing in April 1999.  By October 29, 1999 letter 
mailed to his address of record, he was informed that he was 
scheduled to appear before a Board Member on December 9, 
1999.  In November 1999, he indicated, in writing, that he 
wished to cancel his Board hearing.  Accordingly, his hearing 
request was effectively withdrawn.  38 C.F.R. § 20.702(e) 
(1999).


FINDING OF FACT

It is plausible that the veteran's current chronic headaches 
(claimed as residuals of head injury), left ankle and neck 
disabilities, and chronic acquired psychiatric disability 
including PTSD may be linked to his period of active service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a chronic neck 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for a chronic left ankle 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of service connection for residuals of head 
injury, including chronic headaches, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of service connection for a chronic acquired 
psychiatric disability, including PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for organic diseases of the 
nervous system, arthritis and psychosis, if the pertinent 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and in-service stressor, is required.  
38 C.F.R. § 3.304(f) (1999).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id., as 
amended 64 Fed. Reg. 32,807-08 (June 18, 1999).

Where the veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal a report 
or clinical finding referable to orthopedic or 
neuropsychiatric symptoms or impairment on service entrance 
medical examination in November 1978.  In February 1980, he 
reported experiencing left ankle pain from having stepped on 
the side of the left foot.  In July 1980, he received 
emergency room treatment due to a possible suicide; he was 
described as combative and was observed hitting his head with 
his fists and "stated he wanted out of the service (commit 
suicide)."  In May 1981, he received medical treatment due 
to a parachute jump injury in which he reportedly injured the 
left ankle (producing pain, swelling, and range of motion 
impairment), the head (lost consciousness for several 
seconds), and neck (resulting in pain and stiffness), 
requiring intermittent follow-up treatment.  On initial 
examination in May 1981, possible neck strain and soft tissue 
injury to the left ankle vs. fracture were diagnosed.  A May 
1981 X-ray study of the left ankle revealed some effusion 
without fracture, but a questionable linear fracture line at 
the distal tibia was noted.  An undated clinical note reveals 
that he ran into a wall sustaining head injury (in the area 
of the left eyebrow); on examination, the clinical assessment 
was concussion.  

On May 1983 Quadrennial medical examination during the 
veteran's reserve service, no pertinent report or clinical 
finding referable to orthopedic or neuropsychiatric symptoms 
or disabilities were indicated.

Medical records from the Barton Memorial Hospital in December 
1985 document emergency room treatment due to various 
contusions which the veteran sustained in a motor vehicle 
accident, including to his face, chest, and hand.  

October 1994 and October 1995 letters from El Hogar Mental 
Health facility (including clinical treatment records from 
February 1994 to December 1995) reveal that the veteran was 
treated at that facility for recurrent symptoms of 
depression, irritability and outbursts of anger, low self 
esteem, memory impairment, crying spells, hallucinations, 
paranoia, and confusion.  During treatment, recurrent major 
depression and PTSD were diagnosed, and it was indicated that 
the pertinent symptoms had their onset during his active 
service period (a history of a 1980 suicide attempt was also 
noted during treatment).  

October 1995 letters from the veteran's brother and two 
sisters reveal that he returned from the service a changed 
person; after (but not before) service, he was always 
depressed, stressed out, had a negative outlook on life, and 
abused alcohol.  

In an October 1995 written correspondence to the RO, the 
veteran indicated that he was physically and emotionally 
abused by fellow servicemen and superior officers during 
active service, causing severe emotional distress.  He 
indicated that he did not seek counseling or psychiatric 
treatment in service and attempted to keep inside him the 
fears and distress that he experienced.

VA medical records from July 1992 to January 1997 reveal 
intermittent treatment of various symptoms and illnesses 
including recurrent headaches, neck and left ankle pain, 
depression, anxiety, irritability, mood swings, and alcohol 
abuse.  During treatment, the veteran indicated he 
experienced various emotional and psychiatric problems since 
he was physically and mentally abused in service.  On 
numerous occasions, diagnoses of psychosis and major 
depression were indicated (a confirmed diagnosis of chronic 
PTSD was indicated in May 1996).

The above-identified VA medical records from July 1992 to 
January 1997 reveal a July 1992 report of recurrent neck pain 
since an injury in the 1970s; X-ray of the cervical spine 
revealed straightened lordosis with limited extension 
(confirmed in February 1994, at which time minimal 
hypertrophic osteoarthritic changes at C5-6 were also noted).  
On examination in December 1992, it was noted that he 
sustained cervical spine injury 11/2 years earlier (which he 
did not then report) and continued to experience neck and 
left ankle pain; on examination, cervical syndrome and 
congenital deformities involving both feet were diagnosed.  
In September 1994, he indicated that he experienced frequent 
migraine-type headaches; on examination in December 1994, the 
clinical assessment was migraine causing sensitivity to light 
and vision problems.  In January 1995, he reported pain in 
the neck and left ankle, periodic migraine-type headaches, 
and difficulty concentrating.  He indicated he had chronic 
neck, ankle, and head pain since a parachute injury during 
service in 1980, noting that he also hit his head on a cement 
wall in 1980.  On examination, the clinical impression was 
degenerative joint disease of the left ankle, musculoskeletal 
pain, and chronic headaches.  

At a March 1996 RO hearing, the veteran testified that he 
sustained various parachute injuries and trauma in service, 
requiring intermittent medical treatment in service, and 
resulting in chronic disabilities of the neck and left ankle, 
and residuals of head injuries manifested by recurrent 
headaches.  He indicated that he was not properly examined 
prior to service separation and the presence of the pertinent 
disabilities was not documented on separation from service.  
He stated that he did not seek medical treatment for the 
pertinent disabilities during the initial years after service 
separation as he was depressed and under a great deal of 
stress.  Reportedly, he sustained some injuries, including to 
the head, in a motor vehicle accident in 1985 and received 
emergency room treatment at that time.  At the hearing, he 
essentially confirmed and reiterated a history of in-service 
emotional and physical abuse, noting that an official report 
was made after he was assaulted in about December 1980.

Based on the foregoing, the Board finds that the claims of 
service connection for residuals of head injury including 
chronic headaches, and chronic neck, left ankle, and 
psychiatric disabilities including PTSD are well grounded as 
they are capable of substantiation.  38 U.S.C.A. § 5107(a).  
This finding is based on the veteran's assertion that he 
experienced recurrent symptoms including headaches, neck and 
left ankle pain, and neuropsychiatric symptoms including 
depression and anxiety since active service.  The Board notes 
that although he is not competent to provide a medical 
diagnosis of a chronic disability, or to relate current 
disability to a specific cause, he is competent to state that 
he experienced personally observable symptoms in service.  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

As discussed above, the veteran's service medical records 
reveal intermittent treatment for left ankle pain, that he 
reported having sustained injuries and trauma in a parachute 
jump, and that he received treatment due to irrational 
behavior including suicidal ideation and hitting himself with 
his fists; post service medical evidence reveals diagnoses of 
pertinent disabilities (migraine, disabilities involving the 
neck and left ankle, major depression, psychosis, and PTSD).  
Although post service clinical records indicate that he may 
have sustained head and musculoskeletal injuries after 
separation from service, he consistently indicated that the 
pertinent symptoms were already present prior to the post-
service accidents; such contentions are not inconsistent with 
his service medical records, and he himself did not deny 
having sustained some post-service injuries in a motor 
vehicle accident (see March 1996 RO hearing testimony).



ORDER

The claims of service connection for chronic neck and left 
ankle disabilities, residuals of head injury including 
chronic headaches, and chronic acquired psychiatric 
disability, including PTSD, are well grounded.



	(CONTINUED ON NEXT PAGE)


REMAND

If a claim is well grounded, as here, VA has a duty to assist 
the veteran in the development of facts pertinent to the 
claim under 38 U.S.C.A. § 5107(b), including a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
The record shows that he was never afforded a thorough VA 
medical examination to determine the nature and etiology of 
the current neck or left ankle disabilities, chronic 
headaches and/or any other residual of head injury, and 
chronic acquired psychiatric disability, including PTSD.  The 
Board believes that a complete VA medical examination should 
be performed, including a review of the claims file, to 
determine the nature and origin of current chronic neck and 
left ankle disabilities, chronic headaches and/or any other 
head injury residuals, and psychiatric disability, including 
PTSD.  Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

With regard to the claim of service connection for chronic 
acquired psychiatric disability, including PTSD, the veteran 
contends that he is entitled to service connection for such 
disability, asserting that he was the victim of personal 
assault and psychological/physical abuse during active 
service, causing his current psychiatric disability, 
including PTSD.  In support of his claim, he submitted 
various medical and lay evidence, including service records.

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Veterans who claim service connection for disability due to 
an in-service personal assault face unique problems 
documenting their claims.  Because personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, increased 
interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  It appears that the RO has not undertaken a search in 
an attempt to verify the occurrence of the alleged in-service 
assault on the veteran.

In personal assault claims, secondary evidence may need 
interpretation by a physician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part VI,  11.38.

In this case, the diagnosis of psychiatric disabilities, 
including PTSD, has been made in reliance on the veteran's 
reports of exposure to noncombat-related stressors; thus, it 
is imperative that the occurrence of the alleged in-service 
stressors be verified (see Patton v. West, 12 Vet. App. 272 
(1999) noting that in personal-assault cases, VA has more 
particularized requirements under Manual M21-1, Part III,  
5.14c to establish occurrence of an in-service stressor than 
in the case of a combat-related stressor, and it may be shown 
by special alternative evidentiary-development procedures).

Also, the record indicates that the veteran may be in receipt 
of Social Security Administration (SSA) disability benefits.  
Although he indicated at his March 1996 hearing that he 
received such benefits due to disability involving the liver 
and suggested that SSA records would not be pertinent to his 
service connection claims, VA treatment records in January 
1994 indicate that he received SSA disability benefits due to 
neck disability.  SSA records are not currently in the claims 
file.  Although a decision by SSA is not controlling for 
purposes of VA adjudication, it is pertinent to a complete 
and equitable adjudication of the veteran's claims.  Thus, 
medical records forming the basis for the award of SSA 
disability benefits should be added to the claims file prior 
to a resolution of these claims.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).



In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any head injury 
residuals, and psychiatric, neck, and 
left ankle disability since service.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
incorporated into the claims folder.

2.  The RO should contact the SSA and 
secure for the claims folder copies of 
records pertinent to the veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.  
38 U.S.C.A. § 5106 (West 1991).

3.  The RO should seek review by a VA 
psychiatrist of the veterans claims 
file, for the purpose of identifying and 
examining all records indicating any 
change in behavior or performance 
subsequent to the incident(s) alleged by 
the veteran to have occurred during 
active service and obtain an opinion as 
to the clinical significance, if any, of 
such evidenced changes.  A copy of the 
opinion obtained as a result of this 
psychiatric review should be associated 
with the claims file.  

4.  Thereafter, the RO must make a 
specific determination as to whether 
there is credible supporting evidence 
that a claimed in-service stressor or 
stressors actually occurred.  See 
Patton, 12 Vet. App. 272.  If the RO 
determines that the record establishes 
the existence of an in-service stressor 
or stressors, the RO must specifically 
identify the stressor(s) established by 
the record.

5.  Then, the veteran should be afforded 
a VA psychiatric examination to identify 
his symptoms and determine the diagnoses 
and etiology of all psychiatric 
disorders found present.  The 
examination report must reflect a review 
of pertinent material in the claims 
file.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied on to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is 
a link between the current 
symptomatology and one or more of the 
in-service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special testing should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service or any incident occurring 
therein.

6.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of all neck and left ankle 
disabilities now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  The examiner should be 
asked to provide an opinion as to 
whether it is as likely as not that any 
neck and/or left ankle disability found 
is causally related to service (to the 
extent possible, the examiner should be 
asked to comment on whether in-service 
neck or left ankle pathology may be 
distinguished from post-service 
pathology, and if so, the examiner 
should be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

7.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and etiology of any chronic 
headaches and/or other residual of head 
injury.  The claims folder must be made 
available to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any chronic headaches or 
other residuals of head injury found are 
causally related to service (to the 
extent possible, the examiner should be 
asked to comment on whether the in-
service symptomatology may be 
distinguished from post-service 
symptoms, and if so, the examiner should 
be requested to explain such 
distinction), keeping in mind the nature 
and circumstances of the veteran's 
service.  If any of the foregoing cannot 
be determined, the examiner should so 
state for the record.

8.  The RO should review the examination 
reports and the other development 
requested above to ensure compliance 
with this remand.  If any development 
has not been furnished, including any 
requested findings and/or opinions, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the case 
should then be returned to the Board for further review.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



